Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Miller, R. M. (“Identification and comparison of gene expression signatures in the nigrostriatal system of Parkinson's disease brains and animal models: Evidence for common pathologic changes.” University of Rochester. ProQuest Dissertations Publishing. 2005. 3161833, p. 1-198; cited in the Office action of 16 December 2021) teaches that prosaposin (i.e. the PSAP gene) is up-regulated / over expressed in substantia nigra (SN) tissue samples from human subjects having Parkinson’s disease (p. 104, first para; p. 107 first para; p.116, second para; and Table 5.2). However, the prior art does not teach that overexpression of the PSAP gene (which is approximately 35,000 bp in length) occurs as a result of a gain in copy number of the sequence of SEQ ID NO: 121 or the sequence at positions 73262822 to 73480140 of chromosome 10 (which sequences are 217,319 bp in length), wherein the chromosome positions are defined with respect to NCBI build 36/hg18.  Accordingly, the prior art does not teach or suggest the presently claimed methods of detecting, in a sample from a human subject having parkinsonism, a CNV that is a gain in the copy number of the sequence of SEQ ID NO: 121 or the sequence at positions 73262822 to 73480140 of chromosome 10, which CNV gain includes at least one exon of the PSAP gene or methods of administering a therapeutic agent that treats or slows the progression of one or more symptoms of parkinsonism to a human subject having parkinsonism, wherein a sample from the human subject has been assayed to detect the presence of said CNV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634